Case 1:20-cv-20719-UU Document 11 Entered on FLSD Docket 03/30/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:20-cv-20719-UU

 WINDY LUCIUS,

         Plaintiff,
 v.

 ASHLEY STEWART, INC.,

       Defendant.
 _______________________________/

                                                  ORDER

         THIS CAUSE is before the Court upon the parties’ Joint Notice of Settlement (the

 “Notice”). D.E. 9. The Court having reviewed the pertinent portions of the record and being

 otherwise fully advised in the premises, it is

         ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings and deadlines are CANCELLED and all pending motions are DENIED

 AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _30th_ day of March,
 2020.


                                                          ________________________________
                                                          URSULA UNGARO
                                                          UNITED STATES DISTRICT JUDGE
         copies provided: counsel of record
